Citation Nr: 0016806	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-08 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1942 to April 
1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision which the 
Board determined was a denial of entitlement to service 
connection for a cervical spine disorder.  The case was 
remanded in July 1997 and May 1998.


FINDING OF FACT

The record contains no competent medical evidence that the 
veteran's current disability from a cervical spine disorder 
is related to any disease or injury he incurred during his 
active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder is not well grounded.  Where a claim 
is not well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in April 1994, and in the 
statement of the case.  The discussion below also informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim. 

The veteran has current disability from a cervical spine 
disorder.  In November 1985, he underwent surgery for fusion 
of the third, fourth, and fifth cervical vertebrae. (C3, C4, 
C5) at the VAMC in Albuquerque.  The hospital summary, which 
reflects a diagnosis of cervical myelopathy, states that the 
history of his present illness dates back to 1959, when the 
veteran had surgery after a work related injury.  Following 
VA examination in April 1987, the diagnosis was residuals of 
cervical fusion.

The veteran testified before the undersigned Member of the 
Board in March 2000.  He attributed his cervical spine 
disability to an injury he sustained during his service.  He 
stated that while assisting in parking aircraft at night he 
stumbled, fell, and struck his head.  He testified that the 
VA physician who performed the neck surgery had told him that 
his cervical spine disorder was related to his in-service 
injury.  The physician was no longer at the VAMC in 
Albuquerque.

The veteran's service medical records do not show that he had 
complaints, diagnoses, or treatment for a cervical spine 
disorder.  At the time of his medical examination for 
separation from service, an examiner reported that the 
veteran had no musculoskeletal defects.  The reported 
neurological diagnosis was "NORMAL".

The record does not show that the veteran developed 
compensable disability from arthritis of the cervical spine 
within a year of his separation from service.  On the 
contrary, the earliest dated clinical record which even 
suggests the existence of cervical spine disability dates 
from 1954, several years after service.  At this time, J.W. 
Sutherland, a chiropractor, stated that X- rays of the 
cervical spine "showed compression of 3- 4- 5 and 6th."  A 
VA examination in January 1964 included X-rays showing 
minimal lipping of the inferior anterior margins of the body 
of the C5.

The Board has thoroughly reviewed the record and finds that 
it contains no competent medical evidence of a nexus between 
the veteran's current disability from a cervical spine 
disorder and any disease or injury he incurred during his 
active military service.  The veteran is competent to testify 
that he fell and struck his head during his service and 
thereafter had neck pain.  Further, his testimony is presumed 
truthful for the limited purpose of deciding whether the 
claim is well grounded.  However, in the absence of evidence 
that he has the expertise to render an opinion about the 
etiology of his current disability from fusion of the 
cervical spine, his assertions that such disability is 
related to an in-service injury are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His assertions about what he was told by a physician who 
performed his neck surgery are too attenuated and inherently 
unreliable to constitute the medical evidence necessary to 
support a well-grounded claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  For the foregoing reasons, the Board 
concludes that the claim for service connection for a 
cervical spine disorder is not well-grounded.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

